18-2327
     Regmi v. Barr
                                                                          BIA
                                                                Christensen, IJ
                                                                A206 180 902
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of November, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            DENNY CHIN,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   JIT BAHADUR REGMI,
15            Petitioner,
16
17                   v.                                  18-2327
18                                                       NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Khagendra Gharti-Chhetry, New
25                                   York, NY.
26
27   FOR RESPONDENT:                 Joseph H. Hunt, Assistant
28                                   Attorney General; Carl McIntyre,
29                                   Assistant Director; Brooke Marie
 1                               Maurer, Trial Attorney, Office of
 2                               Immigration Litigation, United
 3                               States Department of Justice,
 4                               Washington, DC.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Jit Bahadur Regmi, a native and citizen of

11   Nepal, seeks review of a July 16 2018, decision of the BIA

12   affirming an August 10, 2017, decision of an Immigration Judge

13   (“IJ”) denying his application for asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Jit Bahadur Regmi, No. A206 180 902 (B.I.A.

16   Jul. 16, 2018), aff’g No. A206 180 902 (Immig. Ct. N.Y. City

17   Aug. 10, 2017).    We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       Under the circumstances of this case, we have reviewed

20   the IJ’s decision as modified by the BIA, i.e., minus the

21   internal relocation finding that the BIA did not reach.    See

22   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

23   Cir. 2005).      The applicable standards of review are well

24   established.    See 8 U.S.C. § 1252(b)(4)(B); Lecaj v. Holder,

25   616 F.3d 111, 114 (2d Cir. 2010).

                                     2
 1          I.     Fundamental Change in Country Conditions

 2          It is undisputed that Regmi established that he suffered

 3   past persecution in Nepal by members of the Nepal Communist

 4   Party-Maoist (“Maoists”) on account of his membership in the

 5   rival       Nepali    Congress       Party      (“NCP”).     Accordingly,       he

 6   benefits from a presumption of a well-founded fear of future

 7   persecution.           8   C.F.R.     § 1208.13(b)(1).            However,      the

 8   Government may rebut this presumption if a preponderance of

 9   the evidence shows that “[t]here has been a fundamental change

10   in circumstances such that the applicant no longer has a well-

11   founded         fear       of         persecution.”                8       C.F.R.

12   § 1208.13(b)(1)(i)(A), (ii); see also Cao He Lin v. U.S. Dep’t

13   of Justice, 428 F.3d 391, 399 (2d Cir. 2005).                          The agency

14   “must       conduct   an   individualized         analysis   of    how    changed

15   conditions would affect the specific petitioner’s situation.”

16   Passi v. Mukasey, 535 F.3d 98, 102 (2d Cir. 2008) (internal

17   quotation marks omitted).                  And it must provide a reasoned

18   basis for its finding that the presumption of a well-founded

19   fear    of    persecution       is    no    longer   justified.         Niang   v.

20   Mukasey, 511 F.3d 138, 149 (2d Cir. 2007).

21          Substantial evidence supports the agency’s conclusion

22   that, at the time of Regmi’s August 2017 hearing, conditions


                                                 3
 1   in Nepal had fundamentally changed such that he no longer had

 2   a   well-founded    fear   of    persecution.          See      8     U.S.C.

 3   § 1252(b)(4)(B) (providing that “the administrative findings

 4   of fact are conclusive unless any reasonable adjudicator

 5   would be compelled to conclude to the contrary”).                     The IJ

 6   acknowledged that the “transition period” after the end of

 7   the Maoist insurgency in 2006 “was not without problems,”

 8   including some Maoist violence during elections in 2013.                   In

 9   re Jit Bahadur Regmi, No. A206 180 902 *2 (B.I.A. Jul. 16,

10   2018), aff’g No. A206 180 902 (Immig. Ct. N.Y. City Aug. 10,

11   2017).   Nevertheless, the IJ reasonably found that those

12   elections were conducted without major irregularities and the

13   record reflected that apart from a beating in 2010, Regmi had

14   no problems between the end of the insurgency and 2013. Id.

15   Further, the IJ reasonably noted that, after the June 2017

16   elections, the NCP became the largest political party and an

17   NCP official assumed the post of prime minister. Id.   The

18   IJ also reasonably relied on a 2015 report of the Canadian

19   Immigration   and   Refugee     Board,      which   noted   a   scholarly

20   consensus that violence, kidnapping, and extortion by Maoists

21   had “dramatically decreased.” Id.     And, to the extent that

22   Regmi feared violence from a Maoist splinter group known as


                                       4
 1   Biplav,    the     IJ    reasonably      determined       that   the   country

 2   conditions       evidence    revealed        that   the    authorities    were

 3   arresting Biplav supporters who committed acts of violence.

 4 Id.

 5         Regmi argues that the agency’s finding that there has

 6   been a fundamental change in country conditions is flawed

 7   because Maoists regained control of Nepal in 2018.                      To the

 8   extent    that    Regmi     is   asserting      that    there    has   been   an

 9   additional change in conditions, he has not provided any

10   objective evidence of such a change and such evidence should

11   be submitted to the BIA in the first instance in connection

12   with a motion to reopen.           See Xiao Xing Ni v. Gonzales, 494

13 F.3d 260, 271 (2d Cir. 2007) (“The mere opportunity to file

14   a motion to reopen means that regardless of the disposition

15   in this Court, a petitioner has the ability to put additional

16   evidence before the agency, and the agency will consider

17   whether to reopen proceedings in light of that evidence.”).

18         Contrary to Regmi’s position, because his CAT claim

19   rested on the same factual basis as his claims for asylum and

20   withholding      of     removal,   the       agency’s     determination   that

21   country conditions had fundamentally changed is dispositive

22   of his CAT claim as well.             See Lecaj, 616 F.3d at 119–20


                                              5
 1   (holding that applicant who fails to establish fear of harm

 2   required    for       asylum    “necessarily”      fails      to    meet   higher

 3   standard for withholding of removal and CAT relief); see also

 4   Paul v. Gonzales, 444 F.3d 148, 157 (2d Cir. 2006) (explaining

 5   that CAT claim may fail if its factual basis is the same as

 6   that of an asylum claim that lacks credibility).

 7       II. Humanitarian Asylum

 8       If     an   asylum     applicant        can   show   either     “compelling

 9   reasons for being unwilling or unable to return to the country

10   arising out of the severity of the past persecution” or that

11   he faces “other serious harm” upon his return, an IJ may grant

12   humanitarian asylum in the absence of a well-founded fear of

13   future persecution.            8 C.F.R. § 1208.13(b)(1)(iii).              A grant

14   of humanitarian asylum based on severe past persecution “is

15   reserved for atrocious forms of persecution,” Kone v. Holder,

16   596 F.3d 141, 152 (2d Cir. 2010) (internal quotation marks

17   omitted), and an applicant must demonstrate both “severe

18   harm” and “long-lasting physical or mental effects of his

19   persecution,” Jalloh v. Gonzales, 498 F.3d 148, 151–52 (2d

20   Cir. 2007) (internal quotation marks omitted).

21       Regmi       has    waived     any   challenge        to   the    denial    of

22   humanitarian asylum by not arguing the issue in his brief.


                                             6
 1   See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998)

 2   (“Issues not sufficiently argued in the briefs are considered

 3   waived and normally will not be addressed on appeal.”).                     In

 4   any event, he does not qualify for humanitarian asylum.

 5   First, his past persecution, which consisted of beatings on

 6   three     occasions,    does   not,       in   and    of    itself,    justify

 7   humanitarian asylum.       See Hoxhallari v. Gonzales, 468 F.3d
8   179, 184 (2d Cir. 2006) (upholding denial of humanitarian

9    asylum to petitioner who was beaten and harassed on six

10   occasions); cf. Jalloh, 498 F.3d at 150–52 (having “no reason

11   to doubt” that past persecution was sufficiently severe where

12   a petitioner was beaten, his wife raped, their house burned,

13   and he was held captive for two weeks, during which he was

14   beaten     and   threatened    with       death      and    amputation,    but

15   nevertheless upholding the denial of humanitarian asylum

16   because the petitioner provided no evidence of “long-lasting

17   physical or mental effects”).             Second, Regmi has not claimed

18   continuing effects of his past persecution.                  See Jalloh, 498
19 F.3d at 151–52 (“Although we have no reason to doubt the

20   gravity    of    the   dreadful   mistreatment             that   [petitioner]

21   suffered at the hands of his . . . persecutors, [he] provided

22   no evidence of long-lasting physical or mental effects of his


                                           7
 1   persecution that would support his insistence that he not be

 2   returned . . . .”).   Further, he has not established that he

 3   will suffer “other serious harm” if returned to Nepal.      8

 4   C.F.R. § 1208.13(b)(1)(iii)(B).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   8